DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a power supply, classified in B23K9/1062.
II. Claims 18-20, drawn to a method of operating a power supply, classified in B23K9/0955.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the power supply of invention I can be used in a materially different process of using that product.  For example, the power supply of invention I can be used to power a consumer electronics device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Rudd on July 8, 2020 a provisional election was made without traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election s 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100006551 A1 to Geissler et al. (“Geissler”).
Geissler discloses:
Regarding claim 1:
power conversion circuitry (e.g., circuitry of welding-type power supply 200) configured to convert an input power to a welding-type output power (e.g., Fig. 2-4 and para 25-28), the power conversion circuitry comprising: 
a pre-regulator circuit (e.g., circuit including boost-type preregulator 204) configured to produce a pre-regulator output voltage (e.g., Fig. 2-4 and para 25-28); and 
control circuitry (e.g., circuitry including controller 210) configured to control the pre-regulator circuit to provide the pre- regulator output voltage at two or more regulated levels based on one or more parameters (e.g., Fig. 2-4 and para 25-28);
Regarding claim 2: the one or more parameters comprise the input power, a rectified input power, the pre-regulator output voltage, a pre-regulated output current, a selected welding-type process, the welding-type output power, an auxiliary output power, or a user selected output power (e.g., Fig. 2-4 and para 25-28);
Regarding claim 3: the control circuitry is configured to control the pre-regulator circuit to provide a service mode level of the pre-regulator output voltage in response to one or more of a service mode selection, a service tool communication, or the input power, or a rectified input power, being in a service mode range (e.g., Fig. 2-4 and para 25-28);
Regarding claim 4: the control circuitry is configured to control the pre-regulator circuit to provide an idle amount of the pre-regulator output voltage during an idle mode (e.g., Fig. 2-4 and para 25-28);
Regarding claim 5: the pre-regulator circuit includes one or more controllable circuit elements, the control circuitry configured to control the one or more controllable circuit elements via one or more control signals (e.g., Fig. 2-4 and para 25-28);
Regarding claim 6: the pre-regulator circuit comprises one or more of a boost converter, a stacked boost converter, a buck converter, or a boost-buck converter (e.g., Fig. 2-4 and para 25-28);
Regarding claim 7: the input power comprises an AC input power, and wherein the power conversion circuitry further comprises:
an input circuit (e.g., input rectifier circuits 202, 218) configured to receive the AC input power, convert the AC input power to a DC input power, and provide the DC input power to the pre-regulator circuit (e.g., Fig. 2-4 and para 25-28); and 
an output circuit (e.g., output circuit 208) configured to receive the pre-regulator output voltage and convert the pre-regulator output voltage to the welding-type output power (e.g., Fig. 2-4 and para 25-28);
Regarding claim 8: the input circuit comprises a rectifier circuit (e.g., input rectifier circuits 202, 218), the DC input power comprises the rectified input power, and the output circuit comprises an inverter circuit (e.g., inverter 206) (e.g., Fig. 2-4 and para 25-28);
Regarding claim 9: the power conversion circuitry further comprises an auxiliary output circuit (e.g., output circuit 208) configured to receive the pre-regulator output voltage and convert the pre-regulator output voltage to an auxiliary power output (e.g., Fig. 2-4 and para 25-28);
Regarding claim 10:
power conversion circuitry (e.g., circuitry of welding-type power supply 200) configured to convert an input power to a welding-type output power, the power conversion circuitry comprising: 
a pre-regulator circuit (e.g., circuit including boost-type preregulator 204) configured to produce a pre-regulator output voltage (e.g., Fig. 2-4 and para 25-28); and 
control circuitry (e.g., circuitry including controller 210) configured to control the pre-regulator circuit to provide the pre- regulator output voltage at two or more levels based on one or more parameters while the power conversion circuitry is producing the welding-type output (e.g., Fig. 2-4 and para 25-28);
Regarding claim 11: the one or more parameters comprise the input power, a rectified input power, the pre-regulator output voltage, a pre-regulated output current, a selected welding-type process, the welding-type output power, an auxiliary output power, or a user selected output power (e.g., Fig. 2-4 and para 25-28);
Regarding claim 12: the control circuitry is configured to disable the pre-regulator circuit in response to the input power, or a rectified input power, being greater than a threshold (e.g., Fig. 2-4 and para 25-28);
Regarding claim 13: the pre-regulator circuit includes one or more controllable circuit elements, the control circuitry configured to control the one or more controllable circuit elements via one or more control signals (e.g., Fig. 2-4 and para 25-28);
Regarding claim 14: the pre-regulator circuit comprises one or more of a boost converter, a stacked boost converter, a buck converter, or a boost-buck converter (e.g., Fig. 2-4 and para 25-28);
Regarding claim 15: the input power comprises an AC input power, and wherein the power conversion circuitry further comprises: 
an input circuit (e.g., input rectifier circuits 202, 218) configured to receive the AC input power, convert the AC input power to a DC input power, and provide the DC input power to the pre-regulator circuit (e.g., Fig. 2-4 and para 25-28); and 
an output circuit (e.g., output circuit 208) configured to receive the pre-regulator output voltage and convert the pre-regulator output voltage to the welding-type output power (e.g., Fig. 2-4 and para 25-28);
Regarding claim 16: the input circuit comprises a rectifier circuit (input rectifier circuits 202, 218), the DC input power comprises the rectified input power, and the output circuit comprises an inverter circuit (e.g., inverter 206) (e.g., Fig. 2-4 and para 25-28); and
Regarding claim 17: the power conversion circuitry further comprises an auxiliary output circuit configured to receive the pre-regulator output voltage and convert the pre-regulator output voltage to an auxiliary power output (e.g., output circuit 208) (e.g., Fig. 2-4 and para 25-28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 27, 2021